     Case 3:19-cv-00898 Document 150 Filed 08/26/21 Page 1 of 2 PageID #: 8959


                                                         FILED: August 26, 2021

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                    No. 20-1860 (L)
                                    (3:19-cv-00898)
                                 ___________________

DAKOTA NELSON; BELINDA BIAFORE, individually and as Chairperson of
the West Virginia Democratic Party; ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee; WEST
VIRGINIA DEMOCRATIC PARTY; WEST VIRGINIA DEMOCRATIC
HOUSE LEGISLATIVE COMMITTEE

               Plaintiffs - Appellees

v.

MAC WARNER, in his official capacity as West Virginia Secretary of State

               Defendant - Appellant

and

VERA MCCORMICK, in her official capacity as Clerk of Kanawha County,
West Virginia and all county ballot commissioners for the state of West Virginia

               Defendant

------------------------------

STATE OF TEXAS; STATE OF GEORGIA; STATE OF ARIZONA: STATE
OF FLORIDA: STATE OF INDIANA; STATE OF OKLAHOMA: HONEST
ELECTIONS PROJECT

               Amici Supporting Appellant
  Case 3:19-cv-00898 Document 150 Filed 08/26/21 Page 2 of 2 PageID #: 8960


                             ___________________

                                  ORDER
                             ___________________

       The court grants the motion by Jessica A. Lee to withdraw from further

representation on appeal.

                                     For the Court--By Direction

                                     /s/ Patricia S. Connor, Clerk
